Exhibit 10.2

 

NONQUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO THE FMC CORPORATION

INCENTIVE COMPENSATION AND STOCK PLAN

 

This Agreement is made as of the              day of                     ,
             (the “Grant Date”) by FMC CORPORATION, a Delaware corporation, (the
“Company”) and                                      (the “Employee”).

 

In 2001, the Board of Directors of the Company (the “Board”) merged the FMC 1995
Management Incentive Plan with and into the FMC 1995 Stock Option Plan and
renamed the FMC 1995 Stock Option Plan the FMC Corporation Incentive
Compensation and Stock Plan (the “Plan”). The Plan, as it may be amended and
continued, is incorporated by reference and made a part of this Agreement and
will control the rights and obligations of the Company and the Employee under
this Agreement. Except as otherwise provided, capitalized terms have the meaning
provided in the Plan. To the extent there is a conflict between the Plan and
this Agreement, the Plan will prevail.

 

The Compensation and Organization Committee of the Board (the “Committee”)
determined that it would be to the competitive advantage and interest of the
Company and its stockholders to grant a stock option to the Employee as an
inducement to remain in the service of the Company or one of its affiliates
(collectively, the “Employer”), and as an incentive for increased efforts during
such service.

 

The Committee, on behalf of the Company, grants to the Employee a nonqualified
stock option (the “Option”) to purchase an aggregate of                     
shares of the common stock of the Company par value of $.10 per share (the
“Common Stock”) at a price of $             per share upon the following terms
and conditions:

 

1. Time of Exercise of Option. Subject to its termination as provided in Section
3, below, and to the satisfaction of the requirements of Section 2 below, the
Option is exercisable at any time or from time to time, in whole or in part, on
or after                      (the “Vesting Date”). Notwithstanding the
foregoing, the Option will become immediately exercisable by the Employee or by
the person or persons to whom the Employee’s rights under the Option pass by
will or by the applicable laws of descent and distribution, in the event of the
Employee’s death or Disability, or a Change in Control of the Company.

 

2. Employment. Subject to Section 3, below, it is a condition precedent to the
right to exercise the Option that the Employee remain in the employ of the
Employer continuously during the period from the Grant Date to the earliest of
(a) the Vesting Date, (b) the date of the Employee’s retirement under the
Company’s pension plan on or after age 62, (c) the date of the Employee’s death
or (d) the date of the Employee’s Disability. Any portion of the Option that is
not vested will be forfeited upon the Employee’s termination of employment with
the Employer before the Vesting Date for a reason other than the Employee’s
death, Disability or retirement under the Company’s pension plan on or after age
62.

 



--------------------------------------------------------------------------------

Exhibit 10.2

 

3. Termination of Option. The Option and all rights thereunder, to the extent
such rights will not have been exercised, will terminate and become null and
void on the earliest of the date (a) that is                     , (b) that is
three months after the date the Employee ceases to be an employee of an Employer
for any reason other than death, Disability or retirement under the Company’s
pension plan on or after age 62, (c) that is five years from the date of the
Employee’s retirement under the Company’s pension plan on or after age 62 or
termination due to Disability, (d) that is one year from the date of the
Employee’s death or (e) the Employee is terminated for Cause, (such date being
referred to as the “Option Expiration Date”).

 

4. Right to Exercise. The Option may be exercised at any time on or after the
date on which it first becomes exercisable under Sections 1 and 2, above, to and
including the Option Expiration Date by the Employee or by the person or persons
to whom the Employee’s rights under the Option will pass by will or by the
applicable laws of descent and distribution. In no event may the Option be
exercised to any extent by anyone before it becomes exercisable pursuant to
Sections 1 and 2, above, or after the Option Expiration Date.

 

5. Method of Exercise. The Employee (or other person entitled to do so) may
exercise the Option with respect to all or any part of the shares then subject
to such exercise (a) by giving the Company written notice of such exercise,
specifying the Grant Date, the number of such shares as to which the Option is
being exercised, paying by cash or check, bank draft or postal or express money
order payable to the order of the Company in lawful money of the United States
an amount equal to the sum of the option price of such shares and the amount of
any taxes required to be withheld by the Company (the “Option Payment”) or by
shares of Common Stock that have been held by the Employee for at least six
months at the time of exercise, or, that were purchased by the Employee on the
open market, having a Fair Market Value at the date of such notice equal to the
Option Payment or by a combination of cash, check, draft, money order and such
shares, and (b) by giving satisfactory assurance in writing that such shares
will not be publicly offered for sale, other than on a national securities
exchange. The Company may from time to time make available alternative methods
of exercise upon notice to the Employee. As soon as practicable after receipt of
such notice and payment, the Company will, without transfer or issue tax or
other incidental expense to the Employee or other person exercising the Option,
deliver to such Employee or other person a certificate or certificates for
Common Stock. If there is a failure to accept delivery of all or any part of the
upon tender of delivery thereof, the right to purchase such undelivered Common
Stock may be terminated by the Company.

 

6. Adjustment. The Committee may make equitable substitutions or adjustments in
the Option and/or Common Stock issuable upon exercise of the Option as it
determines to be appropriate in the event of any corporate event or transaction
such as a stock split, merger, consolidation, separation, including a spin-off
or other distribution of stock or property of the Company, reorganization or any
partial or complete liquidation of the Company.

 

2



--------------------------------------------------------------------------------

Exhibit 10.2

 

7. Rights Prior to Exercise. The Option will during the Employee’s lifetime be
exercisable only by the Employee, and neither the Option nor any right
thereunder will be assignable or transferable by the Employee by voluntary or
involuntary act, operation of law, or otherwise, other than by testamentary
bequest or devise or the laws of descent and distribution. Any effort to assign
or transfer a right, except as provided for herein, will be ineffective and may
result in the Company terminating the Option. Neither the Employee nor any other
person entitled to exercise the Option will have any of the rights of a
stockholder with respect to the shares subject to the Option, except to the
extent that Common Stock will have been issued upon the exercise of the Option.

 

8. No Limitation on Rights of the Company. The granting of the Option will not
in any way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.

 

9. Employment. Nothing in this Agreement or in the Plan will be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Employer will continue to employ the Employee, or as affecting
in any way the right of the Employer to terminate the employment of the Employee
at any time.

 

10. Government Regulation. The Company’s obligation to deliver Common Stock upon
exercise of the Option will be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

11. Withholding. The Employer will comply with all applicable withholding tax
laws, and will be entitled to take any action necessary to effectuate such
compliance.

 

12. Notice. Any notice to the Company provided for in this Agreement will be
addressed to it in care of its Secretary, FMC Corporation, 1735 Market Street,
Philadelphia, PA 19103, and any notice to the Employee (or other person entitled
to exercise the Option) will be addressed to the Employee’s address now on file
with the Company, or to such other address as either may designate to the other
in writing. Any notice will be deemed to be duly given when enclosed in a
properly sealed envelope and addressed as stated above, and deposited, postage
paid, in a post office or branch post office regularly maintained by the United
States government.

 

13. Administration. The Committee administers the Plan. The Employee’s rights
under this Agreement are expressly subject to the terms and conditions of the
Plan, a complete copy of which will be sent to you upon your written request to
the office of the Vice President of Human Resouces.

 

3



--------------------------------------------------------------------------------

Exhibit 10.2

 

14. Binding Effect. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.

 

15. Sole Agreement. This Agreement is the entire agreement between the parties
to it, and any and all prior oral and written representations are merged into
this Agreement. This Agreement may only be amended by written agreement between
the Company and the Employee.

 

16. Governing Law. The interpretation, performance and enforcement of this
agreement will be governed by the laws of the State of Delaware.

 

17. Discretionary Nature. The employee acknowledges and agrees that this award
is discretionary, and any future awards will be made in the Committee’s
discretion; and that the Plan may be terminated, amended or canceled by the
Company at any time.

 

Executed as of the Grant Date.

 

FMC CORPORATION

 

By:                

Vice President Human Resources,

Communications and Public Affairs

      (Employee)                           (Title)                          
(Division)                           (Address)                           (Social
Security Number)

 

4